UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2012 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-54015 POWIN CORPORATION (Exact name of registrant as specified in its charter) NEVADA 87-0455378 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 20th Ave Tualatin, OR 97062 (Address of principal executive offices) T: (503) 598-6659 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) N/A Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one)Large accelerated fileroAccelerated fileroNon-accelerated fileroSmaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of August 14, 2012, there were 162,212,538 shares of Common Stock, $0.001 par value, outstanding and 6,768 shares of Preferred Stock, $100 par value, outstanding. POWIN CORPORATION Index PART I.FINANCIAL INFORMATION Item 1. Financial Statements. 3 Condensed Consolidated Balance Sheets(unaudited) 3 Condensed Consolidated Statements of Operations(Unaudited) 4 Condensed Consolidated Statements of Comprehensive Income (Loss)(Unaudited) 5 Condensed Consolidated Statements of Cash Flows(Unaudited) 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Note Regarding Forward Looking Statements 15 Overview 15 Critical Accounting Policies 15 Results of Operations 16 Liquidity and Capital Resources 20 Off-Balance Sheet Arrangements 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 20 Item 4. Controls and Procedures. 21 PART II.OTHER INFORMATION Item 1.. Legal Proceedings 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 21 Item 3. Defaults Upon Senior Securities. 21 Item 4. [REMOVED AND RESERVED] 21 Item 5. Other Information 22 Item 6. Exhibits. 22 2 PART I.FINANCIAL INFORMATION Item 1.Financial Statements. POWIN CORPORATION Condensed Consolidated Balance Sheets Jun 30, 2012 Dec 31, 2011 (Unaudited) ASSETS Current Assets Cash $ $ Trade accounts receivable, net Other receivables Inventory Prepaid expenses Deposits Deferred tax asset current portion Total current assets Intangible assets Property and equipment, net Deferred tax asset non-current portion TOTAL ASSETS $ $ LIABILITIES and STOCKHOLDERS' EQUITY Current Liabilities Trade accounts payable $ $ Line-of-Credit - Accrued payroll and other accrued liabilities Notes payable-current portion Total current liabilities Long-Term Liabilities Notes payable-less current portion Total liabilities Stockholders' equity Preferred stock, $100 par value, 25,000,000 shares authorized; 6,768 and 6,380 shares issued and outstanding, respectively Common stock, $0.001 par value, 575,000,000 shares authorized; 162,212,538 and 162,172,879 shares issued and outstanding, respectively Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Minority interest in subsidiaries ) ) Total stockholders' equity TOTAL LIABILITIES and STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 POWIN CORPORATION Condensed Consolidated Statements of Operations Three-months ended Jun 30, 2012 Three-months ended Jun 30, 2011 Six-months ended Jun 30, 2012 Six-months ended Jun 30, 2011 (Unaudited) (Unaudited) (Unaudited) (Unaudited) Sales revenue- net $ Cost of sales Gross profit Operating expenses Operating (loss) income ) ) Other income (expense) non-operating Other income Interest – net ) ) Loss on sales of assets - ) - ) Other expense ) Total other income (expense) non-operating ) ) ) (Loss) income before income taxes ) ) Income taxes - - Net (loss) income ) ) Net loss attributable to non-controlling interest in subsidiary ) Net (loss) income attributable to Powin Corporation ) ) Earnings per share Basic $ ) $ $ ) $ Diluted $ ) $ $ ) $ Weighted average shares Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 4 POWIN CORPORATION Condensed Consolidated Statements of Comprehensive Income (Loss) Three-months ended Jun 30, 2012 Three-months ended Jun 30, 2011 Six-months ended Jun 30, 2012 Six-months ended Jun 30, 2011 (Unaudited) (Unaudited) (Unaudited) (Unaudited) Net (loss) income $ ) $ $ ) $ Other Comprehensive loss Foreign currency translation adjustment ) Comprehensive loss ) Comprehensive loss attributable to non-controlling interest in subsidiary ) Comprehensive (loss) income attributable to Powin Corporation $ ) $ ) $ ) $ The accompanying notes are an integral part of these condensed consolidated financial statements. 5 POWIN CORPORATION Condensed Consolidated Statements of Cash Flows Six-months ended Six-months ended Jun 30, 2012 Jun 30, 2011 (Unaudited) (Unaudited) CASH FLOWSUSED INOPERATING ACTIVITIES Net (loss) income $ ) $ Adjustments to reconcile net income (loss) to net cash used in operating activities Net loss attributable to non-controlling interest in subsidiary ) ) Depreciation and amortization Shares issued for services Reserve for slow moving and obsolete Inventory - Share based compensation Changes in operating assets Increase in trade accounts receivable ) ) Increase in other receivables ) ) Decrease (Increase) in inventories ) Increase in prepaid expenses ) ) Increase in deposits ) ) Increase (decrease) in accrued payroll and other liabilities ) Increase in trade accounts payable Net cash used in operating activities ) ) CASH FLOWSUSED IN INVESTING ACTIVITIES Acquisition of intangible assets ) ) Purchases of equipment ) ) Net cash flows used in investing activities ) ) CASH FLOWSFROM FINANCING ACTIVITIES Borrowings under line-of-credit - Payments to equipment line-of-credit ) - Net cash flows provided by financing activities - Impact of foreign exchange translation on cash ) ) Net decrease in cash ) ) Cash at beginning of period Cash at end of period $ $ SUPPLEMENTAL DISCLOURSE OF CASH FLOW INFORMATION Interest paid $ $ Income tax paid $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 6 POWIN CORPORATION Notes to Unaudited Condensed Consolidated Financial Statements Note 1 – Description of Business and Summary of Significant Accounting Policies The Company was originally named Powin Corporation (“Powin” or the “Company”) and was formed as an Oregon corporation on November 15, 1990 by Joseph Lu, a Chinese-American.Since its incorporation, Powin has grown into a large original equipment manufacturer (“OEM”) utilizing six plants on two continents.Powin provides manufacturing coordination and distribution support for companies throughout the United States (“U.S.”).More than 2,000 products and parts are supplied by Powin on a regular basis. Basis of Preparation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the U.S. (“GAAP”) for interim financial information and with the instructions to Form 10-Q.Accordingly, they do not include all of the information required by GAAP for complete annual financial statement presentation. In the opinion of management, all adjustments (consisting only of normal and recurring adjustments) necessary for a fair presentation of the results of operations have been included in the accompanying unaudited condensed consolidated financial statements.Operating results for the six-month period ended June 30, 2012, are not necessarily indicative of the results to be expected for other interim periods or for the full year then ended December 31, 2012.These unaudited condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and accompanying notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2011, as filed with the Securities Exchange Commission. Principles of Consolidation The accompanying unaudited condensed consolidated financial statements include the accounts of Powin Corporation and its wholly-owned subsidiaries, Quality Bending and Fabrication, LLC (“QBF”), Powin Wooden Product Service, Inc.,(“Wooden”) Channel Partner Program (“CPP”), Powin Renewable Energy Resources, Inc. (“ Powin Energy”)), and majority owned (85%) joint venture, Powin IndustriesSA de CV (“Mexico”).All intercompany transactions and balances have been eliminated.Equity investments through which the Company exercises significant influence over but does not control the investee and is not the primary beneficiary of the investee’s activities are accounted for using the equity method. Investments through which the Company is not able to exercise significant influence over the investee are accounted for under the cost method. Going Concern The Company sustained operating losses during the three and six months ended June 30, 2012. The Company’s continuation as a going concern is dependent on its ability to generate sufficient cash flows from operations to meet its obligations and/or obtaining additional financing from its shareholders or other sources, as may be required. The accompanying unaudited condensed consolidated financial statements have been prepared assuming that the Company will continue as a going concern; however, the above condition raises substantial doubt about the Company’s ability to do so. The unaudited condensed consolidated financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classifications of liabilities that may result should the Company be unable to continue as a going concern. Management is endeavoring to increase revenue generating operations. The Company is currently seeking to adjust the sales pricing with one of the main customerby QBFthat would help generate more revenue, while simultaneously cutting expenses through reducing labor hours, and tightening inventory control. While priority is on generating cash from operations through the sale of the Company’s products, management is also seeking to raise additional working capitalthrough debt financing. 7 Note 1 – Description of Business and Summary of Significant Accounting Policies (Continued) Use of Estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Cash and Cash Equivalents For purposes of the condensed consolidated statement of cash flows, the Company considers all highly liquid debt instruments purchased with a maturity of three months or less to be cash equivalents.At June 30, 2012 and December 31, 2011, respectively, the Company had no cash equivalents. The Company places its cash with high credit quality financial institutions but retains a certain amount of exposure as cash is held primarily with two financial institutions and deposits are only insured up to the Federal Deposit Insurance Corporation limit of $250,000. The Company maintains its cash in bank accounts, which, at times, may exceed federally insured limits. The Company has not experienced any losses in such accounts and believes it is not exposed to any significant credit risk. Trade Accounts Receivable Trade accounts receivable are carried at their estimated collectible amounts.Trade credit is generally extended on a short-term basis; thus, trade accounts receivable do not bear interest.Trade accounts receivable are periodically evaluated for collectability based on past credit history with customers and their current financial condition.Balances outstanding after management has used reasonable collection efforts are written off through a charge to the valuation allowance and a credit to trade accounts receivable.The Company did not incur any bad debt expense for the three and six month ended June 30, 2012 and 2011.The Company has an allowance for doubtful accounts of $63,577 and $63,577 as of June 30, 2012 and December 31, 2011. Inventory Inventory consists of parts and equipment including electronic parts and components, furniture, rubber products, plastic products and exercise equipment.Inventory is valued at the lower of cost (first-in, first-out method) or market.The Company capitalizes applicable direct and indirect costs incurred in the Company’s manufacturing operations to bring its products to a sellable state.The following table represents the Company’s inventories at each of the indicated balance sheet dates. June 30, 2012 Dec 31, 2011 (Unaudited) Raw materials $ $ Work in progress Finished goods Reserve for slow moving and obsolete inventory ) ) $ $ Property and Equipment Property and equipment are carried at cost less accumulated depreciation.For financial reporting and income tax purposes, the costs of property and equipment are depreciated over the assets estimated useful lives, using principally the straight-line method for financial reporting purposes and an accelerated method for income tax purposes.Costs associated with repair and maintenance of property and equipment are expensed as incurred.Changes in circumstances, such as technological advances, changes to the Company’s business model or capital strategy could result in actual useful lives differing from the Company’s estimates.In those cases where the Company determines that the useful life of property and equipment should be shortened, the Company would depreciate the asset over 8 Note 1: Description of Business and Summary of Significant Accounting Policies (Continued) its revised remaining useful life thereby increasing depreciation expense. Depreciation expense for the quarters ended June 30, 2012 and 2011 was $78,839 and $48,774, respectively. Depreciation expense for the six-month period ended June 30, 2012 and 2011 were $190,582 and $101,962, respectively. Intangible Assets Identifiable intangible assets with finite lives are amortized over their estimated useful lives. They are generally amortized based on the associated projected cash flows in order to match the amortization pattern to the pattern in which the economic benefits of the assets are expected to be consumed.They are reviewed for impairment if indicators of potential impairment exist.Capitalized patent costs represent legal fees associated with filing and maintaining a patent application for the Company’s U-Cube product.The Company accounts for its patents in accordance with ASC 350-30 and ASC 360.The Company amortizes the capitalized patent costs on a straight-line basis over an estimated useful life of 5 years. Amortization expense for the quarters ended June 30, 2012 and 2011 was $4,723 and $0, respectively. Impairment of Long-Lived and Intangible Assets The Company periodically reviews the carrying amounts of its property, equipment and intangible assets to determine whether current events or circumstances indicate that such carrying amounts may not be recoverable.If the carrying amount of the asset is greater than the expected undiscounted cash flows to be generated by such asset, an impairment adjustment is to be recognized.Such adjustment is measured by the amount that the carrying value of such assets exceeds their fair value.The Company generally measures fair value by considering sale prices for similar assets or by discounting estimated future cash flows using an appropriate discount rate.Considerable management judgment is necessary to estimate the fair value of assets; accordingly, actual results could vary significantly from such estimates.Assets to be disposed of are carried at the lower of their financial statement carrying amount or fair value less costs to sell.The Company determined that its long-lived assets as of June 30, 2012 and December 31, 2011 were not impaired. Revenue Recognition The Company will recognize revenue on arrangements in accordance with FASB ASC No. 605, “Revenue Recognition”.In all cases, revenue is recognized only when the price is fixed and determinable, persuasive evidence of an arrangement exists, the service is performed and collectability of the resulting receivable is reasonably assured. Most of the Company’s products are imported from China and shipped directly to the customer either FOB Port of Origin or FOB Shipping Destination U.S.If the product is shipped FOB Port of Origin, revenue is recognized at time of delivery to the Company’s representative in China, when the proper bills-of-lading have been signed by the customer’s agent and ownership passed to the customer. For product shipped FOB Shipping Destination U.S., revenue is recognized when product is off-loaded at the U.S. Port of Entry and delivered to the customer, when all delivery documents have been signed by the receiving customer, and ownership has passed to the customer. For product shipped directly to the Company’s warehouse or manufactured by the Company in the U.S. then shipped to the customer, revenue is recognized at time of shipment as it is determined that ownership has passed to the customer at shipment and revenue is recognized. The Company considers the terms of each arrangement to determine the appropriate accounting treatment.Amounts billed to customers for freight and shipping is classified as revenue. For orders placed by a customer needing customized manufacturing, the Company requires the customer to issue its signed Purchase Order with documentation identifying the specifics of the product to be manufactured. Revenue is recognized on customized manufactured product at completion and shipment of the product.If the customer cancels the Purchase Order after the manufacturing process has begun, the Company invoices the customer for any manufacturing costs incurred and revenue is recognized. Orders canceled after shipments are fully invoiced to the customer and revenue is recognized. Cost of Goods Sold Cost of goods sold includes cost of inventory sold during the period, net of purchase discounts and allowances, and includes freight in costs, warranty and rework costs. 9 Note 1 – Description of Business and Summary of Significant Accounting Policies (Continued) Advertising The Company expenses the cost of advertising as incurred.For the quarters ended June 30, 2012 and 2011, the amount charged to advertising expense was $13,440 and $23,565, respectively. Advertising expense for the six-month period ended June 30, 2012 and 2011 were $29,332 and $76,827, respectively. Income Taxes Deferred tax assets and liabilities are recorded based on the difference between the financial statement and tax basis of assets and liabilities using enacted tax rates in effect for the year in which the differences are expected to reverse.The Company calculates a provision for income taxes using the asset and liability method, under which deferred tax assets and liabilities are recognized by identifying the temporary differences arising from the different treatment of items for tax and accounting purposes.In determining the future tax consequences of events that have been recognized in the financial statements or tax returns, judgment and interpretation of statutes is required.Additionally, the Company uses tax planning strategies as a part of its tax compliance program.Judgments and interpretation of statutes are inherent in this process. The accounting guidance for uncertainties in income tax prescribes a comprehensive model for the financial statement recognition, measurement, presentation, and disclosure of uncertain tax positions taken or expected to be taken in income tax returns. The Company recognizes a tax benefit from an uncertain tax position in the financial statements only when it is more likely than not that the position will be sustained upon examination, including resolution of any related appeals or litigation processes, based on the technical merits and a consideration of the relevant taxing authority’s widely understood administrative practices and precedents. Prior to July 8, 2008, the Company had elected under the Internal Revenue Code to be taxed as an S Corporation.In lieu of corporation income taxes, the stockholder of an S Corporation is taxed on his proportionate share of the Company’s taxable income.Due to the merger on July 8, 2008, the Company is now subject to Federal income tax. Earnings (Loss) Per Common Share Basic earnings (loss) per share is computed by dividing earnings (loss) available to common stockholders by the weighted average number of common shares outstanding (including shares reserved for issuance) during the period.Diluted earnings per share is calculated by dividing net income attributable to common stockholders by the weighted average number of shares of common stock outstanding and all dilutive potential common shares that were outstanding during the period. As of June 30, 2012 and December 31, 2011, there were 11,031,758 and 11,031,758 warrants outstanding and 6,768 and 6,380 convertible preferred shares, respectively (convertible to 1,353,600 and 1,201,800 Common Shares). The equity instruments were not included in the computation of loss per share as of June 30, 2012 because the inclusion would have been anti-dilutive. Foreign Currency Translation In February 2011, the company entered into a joint venture establishing a new company in Mexico under which we will hold an 85% majority interest.All transactions are translated into U.S. dollars for financial reporting purposes.Balance Sheet accounts are translated at the end-of-month or historical rates while income and expenses are translated at the average of the beginning of the month rate and the end of the month rate.Translation gains or losses related to net assets are shown as a separate component of shareholders’ equity as accumulated other comprehensive income.At June 30, 2012 and December 31, 2011, the cumulative translation adjustment was $(59,665) and $(30,501), respectively.Gains and losses resulting from realized foreign currency transactions (transactions denominated in a currency other than the entities’ functional currency) are included in other comprehensive income.For the three months ended June 30, 2012 and 2011, the foreign currency translation adjustment to other comprehensive income was $(47,556) and $84,428, respectively. For the six-month period ended June 30, 2012 and 2011, the foreign currency translation adjustment to other comprehensive income was $(29,165) and $84,415, respectively. 10 Note 2:Recently Issued Accounting Pronouncements Accounting standards promulgated by the FASB change periodically. Changes in such standards may have an impact on the Company’s future financial statements. The following are a summary of recent adopted accounting developments. Note 2:Recently Issued Accounting Pronouncements (Continued) In May 2011, the Financial Accounting Standards Board ("FASB") issued Accounting Standards Update No.2011-04, “Fair Value Measurements (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S.GAAP and IFRS” (“ASU 2011-04”).ASU 2011-04 redefines many of the requirements in U.S.GAAP for measuring fair value and for disclosing information about fair value measurements to ensure consistency between U.S.GAAP and IFRS.ASU 2011-04 also expands the disclosures for fair value measurements that are estimated using significant unobservable (Level3)inputs.This new guidance is effective for the Company beginning in the first quarter of 2012. The adoption of this standard did not materially impact the Company’s consolidated financial statement footnote disclosures. In June 2011, the FASB issued new guidance on the presentation of comprehensive income. The new guidance allows an entity to present components of net income and other comprehensive income in one continuous statement, referred to as the statement of comprehensive income, or in two separate, but consecutive statements. The new guidance eliminates the current option to report other comprehensive income and its components in the statement of changes in stockholders’ equity. While the new guidance changes the presentation of comprehensive income, there are no changes to the components that are recognized in net income or other comprehensive income from that of current accounting guidance. This new guidance is effective for years and interim periods beginning after December 15, 2011. The Company’s adoption of this accounting guidance did not have a material impact on its financial statements and related disclosures. In December 2011, the FASB issued Accounting Standards Update ("ASU") No. 2011-12, Topic 220 - Comprehensive Income ("ASU 2011-12"), which indefinitely deferred certain provisions of ASU 2011-05, including the requirement to present reclassification adjustments out of accumulated other comprehensive income by component in both the statement in which net income is presented and the statement in which other comprehensive income is presented. This amendment is effective for both annual and interim financial statements beginning after December 15, 2011. The Company's adoption of ASU 2011-12 did not have a material impact on its financial statements and related disclosures. In July, 2012, the FASB issued guidance on testing for indefinite-lived intangible assets for impairment. The new guidance provides an entity to simplify the testing for a drop in value of intangible assets such as trademarks, patents, and distribution rights. The amended standard reduces the cost of accounting for indefinite-lived intangible assets, especially in cases where the likelihood of impairment is low. The changes permit businesses and other organizations to first use subjective criteria to determine if an intangible asset has lost value. The amendments to U.S. GAAP will be effective for fiscal years starting after September 15, 2012. Early adoption is permitted. We do not expect a material impact on our consolidated financial statements. Note 3:Customer and Supplier Concentration of Credit Risk A significant portion of the Company’s revenue is derived from a small number of customers. For the six months ended June 30, 2012 and 2011, sales to the Company’s three largest customers accounted for 68% and 80% of net sales, respectively. No other customers accounted for more than ten percent of total net sales for the six months ended June 30, 2012 and 2011. As of June 30, 2012 and December 31, 2011, a total amount of $5,272,874 and $3,740,295 was owed by these customers, respectively. For the three months ended June 30, 2012 and 2011, the Company purchased its products from a small number of vendors. If any of these vendors were to experience delays, capacity constraints or quality control problems, product shipments to the Company’s customers could be delayed, or the Company’s customers could consequently elect to cancel the underlying product purchase order, which would negatively impact the Company's revenue.For the six months ended June 30, 2012 and 2011, the Company purchased 55% and 64% of its inventory from three suppliers, respectively.As of June 30, 2012 and December 31, 2011, the Company owed these vendors in a total amount of $6,140,692 and $5,741,382, respectively. 11 Note 4:Bank Loans At June 30, 2012 the Company had a short-term line-of-credit with a bank with maximum borrowings available of $2,000,000 with a maturity date of May 15, 2013.Interest on the line-of-credit is indexed to the prime rate less three-fourth point and was 2.50% at June 30, 2012.The Company’s line-of-credit outstanding balances as of June 30, 2012 and December 31, 2011 was $800,000 and zero, respectively. The Company incurred significant expenses during the quarter mainly revolving around new product development within Powin Energy as well as funding the operating expenses for the new Powin Mexico factory. The Company’s line-of-credit is subject to negative and standard financial covenants.The negative covenants restrict the Company from incurring any indebtedness and liens except for trade debt incurred in the normal course of doing business; such as, borrow money including capital leases; sell, mortgage, assign, pledge, lease, grant security interest in, or encumber any of the Company’s assets or accounts; engage in any business substantially different than in which the Company is currently engaged; loan, invest or advance money or assets to any other person, enterprise or entity.Other standard financial covenants consist of; current ratio of 1.25 to 1.00 tested at the end of each quarter; total liabilities to capital ratio of 2.50 to 1.00 tested at the end of each year; operating cash flow to fixed charge ratio of not less than 1.25 to 1.00 tested at the end of each year.As of June 30, 2012 and December 31, 2011, the Company was in compliance with all covenants. In June 2011, the Company entered into a five-year equipment note payablewith the same bank that holds the Company’s operating line-of-credit facility, with maximum borrowings available of $500,000 and a maturity date of June 21, 2016.The interest rate on this equipment note payable is fixed at 3.05%.The proceeds of this equipment note payable will be used to upgrade old outdated equipment and to add new state-of-the-art metal manufacturing equipment to the Company’s QBF and Mexicooperations.At June 30, 2012 and December 31, 2011, the Company’s equipment note payable balance was $425,000 and $475,000, respectively.The Company has no covenants in respect to this equipment note payable, however it is secured by equipment purchased using this facility. Note 5:Stock Options The Company records stock-based compensation expense related to stock options and the stock incentive plan in accordance with ASC 718, “Compensation – Stock Compensation”. On June 15, 2011, the Company granted awards in the form of incentive stock options to its key employees for up to 1,170,000 shares of common stock.In the three-month period ended June 30, 2012, three employees left the Company electing not to exercise their vested options and 60,000 incentive stock options were forfeited.Awards are generally granted with an exercise price that approximates the market price of the Company’s common stock at the date of grant. The stock-based compensation expense included in general and administrative expense for the six-month periods ended June 30, 2012 and 2011 was $61,104 and $5,396, respectively.ASC 718. “Compensation-Stock Compensation” requires that only the compensation expense expected to vest be recognized. The fair value of each option award is estimated on the date of grant using the Black-Scholes option valuation model that uses the assumptions noted in the following table.The expected volatility is based on the daily historical volatility of comparative companies, measured over the expected term of the option.The risk-free rate is based on the implied yield on a U.S. Treasury zero-coupon issue with a remaining term closest to the expected term of the option. The dividend yield reflects that the Company has not paid any cash dividends since inception and does not intend to pay any cash dividends in the foreseeable future. 12 Note 5:Stock Options (Continued) The following assumptions were used to determine the fair value of the options at date of issuance: Six-months June 30, 2012 Dividend yield 0 Expected volatility % Risk-free interest rate % Term in years Forfeiture rate % A summary of option activity as of June 30, 2012, and changes during the period then ended is presented below: Options Weighted Average Exercise Price Average Remaining Contractual Life (Years) Aggregate Intrinsic Value Option granted June 15, 2011 $ $
